Name: Commission Regulation (EEC) No 2051/89 of 10 July 1989 amending Regulation (EEC) No 1818/89 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/511 . 7 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2051/89 of 10 July 1989 amending Regulation (EEC) No 1818/89 on the supply of various lots of skimmed-milk powder as food aid HAS ADOPTED THIS REGULATION : Article 1 Lot B of Annex I to Regulation (EEC) No 1818/89 is hereby replaced by the Annex to this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Commission Regulation (EEC) No 1818/89 (3), issued an invitation to tender for the supply, as food aid, of 930 tonnes of skimmed-milk powder for Euronaid and Guinea Bissau ; whereas, following a request by the beneficiary, some of the conditions specified in the Annex to the Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1989. For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 20. 6. 1989, p. 1 . (3) OJ No L 177, 24. 6. 1989, p. 22. 11 . 7. 89No L 195/6 Official Journal of the European Communities ANNEX 'LOT B 1 . Operation No ('): 323/89  Commission Decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient : Guinea-Bissau 4. Representative of the recipient (3) : M. Bernardino Cardoso, Miniistro do Piano, B.P. 6, Bissau, GuinÃ ©e-Bissau ; telex 275 PB 5. Place or country of destination : Guinea-Bissau 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) : see OJ No C 216, 14. 8 . 1987, p. 3 (under I.-l Al and I.1A2) 8 . Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms and see OJ No C 216, 14. 8 . 1987, p. 3 (under I.1 A.3) supplementary markings on the packaging : 'ACÃ Ã O 323/89 / LEITE DESNATADO EM PÃ ' and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A4) 1 1 . Method of mobilization of the product : the Community market  The manufacture of the skim ­ med-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Bissau 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 to 30. 7. 1989 18 . Deadline for the supply : 15. 9 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 10 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 . 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3 to 14. 8 . 1989 (c) deadline for the supply : 30 . 9. 1 989 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 16. 6. 1989 fixed by Commission Regulation (EEC) No 1706/89 (OJ No L 166, 16. 6 . 1989, p. 36)'